DETAILED ACTION
	Response to Amendment
The amendment and corresponding arguments filed on 2/11/2022 have been entered.  Claims 27-31 and 36 have been amended.  Claims 1-26 have been cancelled.  No claims have been added.  Claims 27-37 are currently pending in this application, with claims 27 and 36 being independent.  This Action is made Non-FINAL.

	
Information Disclosure Statement
The information disclosure statements submitted on 1/13/2022 has been considered by the Examiner and made of record in the application file.

Response to Arguments
Applicant’s arguments filed 2/11/2022 with respect to the objection to claim 27 for minor informalities is persuasive.  This objection is withdrawn.

Applicant’s arguments, see pages 7-13, filed 2/11/2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found references.



Claim Objections

Claim 27 is objected to for minor informalities and require the following or other appropriate correction:
In claim 27, line 16, “wherein UE” should be changed to “wherein the UE”, since there is already antecedent basis for the UE.
In claim 28, line 2, “a safety-oriented and location-based network” should be changed to “the safety-oriented and location-based network”, since there is already antecedent basis for the safety-oriented and location-based network.
Claim 36 is objected to for minor informalities and require the following or other appropriate correction:
In claim 36, line 18, “wherein UE” should be changed to “wherein the UE”, since there is already antecedent basis for the UE.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 37 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.  Claim 37 claims a computer-readable medium.  However, 

*Note: An amendment to these claims adding “non-transitory” before “computer-readable medium” will overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 28, 30, 32-34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, et al (US PG Publication 2014/0120863), hereafter Ferguson, in view of deCharms (US Patent No. 2014/0368601), and further in view of 
Siminoff, et al (US PG Publication 2018/0048688), hereafter Siminoff.
	
Regarding claim 27, Ferguson teaches a method for providing a safety alert in a safety-oriented and location-based network system, the system comprising at least one User Equipment (UE), the UE indicating a member of at least one safety-oriented and location-based network that is being associated with a location, the method comprising:
the UE receiving safety-related information associated with the location of the safety-oriented and location-based network from a second member of the safety-oriented and location-based network associated with a resource device (RD) associated with the safety oriented and location based network
([0034] - One or more members of a safety network will be provided the location of a device which has had its panic button activated or which has called an emergency telephone number
[0054] - Following actuation of a panic button an emergency escalation procedure may occur in conjunction with other tasks as follows. If available, video streaming from the wireless device is immediately initiated and send via wireless or other indications network to one or more members of the safety network
([0034 and 0054] indicate a device of a member of a network receives location and other information related to a safety network from a device of another member of the safety network, where the device includes video resources to make the safety information available from the second to the first member of the safety network)), 
wherein the resource device (RD) is configured to be an active device and/or a passive device, the safety-related information comprising a text description
([0035] - One or more members of a safety network may be notified or contacted and communicatively connected to each other and/or the user of the device in a two-way, broadcast, or multiparty communication, for example, by Internet chat, group e-mail, SMS or other text-based message
[0054] - Following actuation of a panic button an emergency escalation procedure may occur
([0054] indicates the device of the another member of the safety network is activated, where, as indicated in [0035], the safety information is sent via text));
displaying the safety-related information
([0075] - Any visual, audio, or tactile displays of threat information may be updated in real time and presented to an end-user or a subscriber on a wireless device
([0075] indicates the safety (threat) information is presented/displayed));
receiving a selection of a user alert action
([0033] – Actuation of a panic button
([0033] indicates panic button activates an alert)); and 

([0031] - When a panic button is pushed on a wireless device a pre-designated individual or individuals such as friends, family, and neighbors will be notified within a default or configurable interval
([0031] indicates alert sent when panic button pressed)
[0035] - One or more members of a safety network may be notified or contacted and communicatively connected to each other and/or the user of the device in a two-way, broadcast, or multiparty communication, for example, by Internet chat, group e-mail, SMS or other text-based message
([0035] indicates notification sent to members of the safety network)), 
wherein the user indicated by the UE is also a member of a second safety-oriented and location-based network
([0031] - When a panic button is pushed on a wireless device a pre-designated individual or individuals such as friends, family, and neighbors will be notified within a default or configurable interval
 [0033] – Upon actuation of a panic button, a call is not connected, but data configured on the telecommunications device is sent through one or more telecommunications networks to one or more members of a safety network
([0033] indicates user members are members of a safety network that is one of one or more telecommunications networks))
 and
wherein the method further comprises:
the UE receiving safety-related information associated with the second safety-oriented and location-based network from a member of the second safety-oriented and location-based network
([0033] – Upon actuation of a panic button, a call is not connected, but data configured on the telecommunications device is sent through one or more telecommunications networks to one or more members of a safety network
([0033] indicates the user members that are members of a safety network that is one of one or more telecommunications networks receives the safety information from the other member at the panic device through the one of one or more telecommunications networks)); 
displaying the safety-related information associated with the second safety-oriented and location-based network
([0088] - The central repository may include one or more of text based messages such as SMS or e-mail sent from the activated wireless device, GPS location at which the panic button was activated, location of the activated wireless device, information entered by stakeholders via the webpage or other medium, escalation information, and video, still images, and/or audio sent from the wireless device over one or more networks.  Such information may be displayed
(The safety information sent over the one or more networks is displayed)); and 
wherein the user alert action is transmitted to at least one other member of the safety-oriented and location-based network and/or the second safety-oriented and location-based network
([0033] – Upon actuation of a panic button, a call is not connected, but data configured on the telecommunications device is sent through one or more telecommunications networks to one or more members of a safety network
([0033] indicates the panic button alert is transmitted to the user members that are members of a safety network that is one of one or more telecommunications networks)).
	Ferguson does not teach
providing access rights to the User Equipment for receiving data from the resource device and controlling the operations of the resource device, the User Equipment thereby being connected either directly or indirectly with the resource device (RD);
receiving a selection of the RD being associated with a member of a different network and in response thereto receiving data from the RD and displaying the data of the RD;

In the same field of endeavor, deCharms teaches the limitations not taught by Ferguson, including
providing access rights to the User Equipment for receiving data from the resource device and controlling the operations of the resource device, the User Equipment thereby being connected either directly or indirectly with the resource device (RD)
([0005] - Receiving, at a computing device and from a responder computing device, instructions to perform one or more operations, determining whether the emergency responder computing device is permitted to remotely control operation of the computing device, and performing, based on the determining, operations that include one or more of: initiating a two-way audiovisual communication session with another computing device, activating/deactivating one or more devices (camera, microphone, audio volume, light), recording video, taking a picture, playing an alarm, playing a pre-recorded message, and outputting image/audio/video (BA))
([0005] indicates when the emergency responder computing device is permitted to remotely control operation of the computing device, the emergency responder computing device performs operations that include controlling the computing device through one or more of the initiating of the two-way audiovisual communication session with the computing device and activating/deactivating one or more devices (camera, microphone, audio volume, light), which use resources for recording video, taking a picture, playing an alarm, playing a pre-recorded message, and outputting image/audio/video (BA))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, which includes sending information to members of a network, to include deCharms’ teaching of permitting an emergency responder computing device to remotely control operation of the computing device, for the benefit of allowing the responder to help facilitate a secure outcome for the user (see [0004]).
	Ferguson, in view of deCharms, does not teach
receiving a selection of the RD being associated with a member of a different network and in response thereto receiving data from the RD and displaying the data of the RD;
providing at least one selectable user alert action, wherein at least one user alert action is based on the received data of the RD.
In the same field of endeavor, Siminoff teaches the limitations not taught by Ferguson, in view of deCharms, including
receiving a selection of the RD being associated with a member of a different network, wherein the UE is another member of the different network, and in response thereto receiving data from the RD and displaying the data of the RD
([0189] – The network device may connect the doorbell 130 to the user's client device 114 through the user's network 110 and the network 112.  Video data captured by the doorbell 130 may be streamed to the user's client device 114.  Video data is displayed on the user's client device 114
([0189] indicates doorbell 130 selected for reception of video resource data for display at user’s client device, where the doorbell 130/resource device streams the video resource data through a network 110 and a different network 112));
providing at least one selectable user alert action, wherein at least one user alert action is based on the received data of the RD
([0189] – The user may receive a notification prompting the user to either accept or deny/ignore the request. If the request is denied or ignored, then at block B412b video data may be recorded and stored at a cloud server.  If the user accepts the notification request at block B410, the process then moves to block B412a, where live video data is displayed on the user's client device 114
([0189] indicates the user at the client device may select to either accept or deny/ignore the request to receive the video resource information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, in view of deCharms, which includes sending information to members of a network, to include Siminoff’s teaching of sending emergency-related information from members of a network to members of a different network, for the benefit of allowing the user surveillance from the perspective of the resource device (the doorbell) (see [0189]).

Regarding claim 28, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson further teaches

([0072] - If enough individuals or businesses elect to be a neighbor and to be alerted at their physical addresses and/or wireless devices when an incident occurs in their location, a "virtual neighborhood" can result.  A virtual neighborhood is a safety network of static physical addresses and location-based wireless devices belonging to people within a geographic area of an incident who may not otherwise be included in the safety network of the subscriber who sent an alert (for example, strangers, other non-relatives, a neighborhood watch)), and
if the UE is assigned a membership status, the UE is assigned rights to the information of the safety-oriented and location-based network and to the data of the RD of the safety- oriented and location-based network
([0072] - Subscribers and neighborhood members may respond to local incidents, contribute information on threats and other safety information regarding locations they frequent to information databases, connect to one another, and suggest solutions to safety problems in the locations they frequent, for example through a blog).

Regarding claim 30, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson further teaches

([0029] - If the subscriber wants a contact such as an individual or organization to be a member of their safety network a text message or other electronic invitation such as an e-mail or telephone call may be sent inviting the contacts to join the user safety network), and 
if the UE is assigned a membership status, the UE is assigned rights to the information of the safety-oriented and location-based network and to the data of the RD of the safety-oriented and location-based network, regardless of a locality of the UE
([0033] - Data configured on the telecommunications device is sent through one or more telecommunications networks (not near safety network) to one or more members of a safety network).
Regarding claim 32, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson further teaches
wherein method further comprises: enabling a UE to rate a post and/or notification made by another member
([0083] - Areas may be published to other community members in a format such as a webpage or other network accessible resource configured to allow other members to confirm or reject the degree of danger the area presents by applying their own rating to the area.  For example, updates to threat information may be posted in a blog like format with space for commentary to the site or below information updates); and 

([0083] – Updates to threat information may be posted in a blog like format with space for commentary to the site or below information updates.  An end-user, subscriber, or other individual with access to displays of threat areas or danger zones may segregate the source of information upon which the analysis is based).

Regarding claim 33, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Siminoff further teaches
wherein the method further comprises providing the at least one selectable user alert action by specifying an action and including content including a position of the UE and information received and/or RD data
([0189] – The user may receive a notification prompting the user to either accept or deny/ignore the request. If the request is denied or ignored, then at block B412b video data may be recorded and stored at a cloud server.  If the user accepts the notification request at block B410, the process then moves to block B412a, where live video data is displayed on the user's client device 114
([0189] indicates the user at the client device may select to either accept or deny/ignore the request to receive the video resource information, which is received from the doorbell 130/resource device)).


Regarding claim 34, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Siminoff further teaches
wherein the method further comprises: 
displaying an indicator of a RD of a network as part of displayed content
(Fig. 1 – Doorbell communicates with the network 110
[0189] – The user may receive a notification from the doorbell 130/resource device prompting the user to either accept or deny/ignore the request
([0189] indicates a notification is received and displayed at the user’s client device 114 from the doorbell 130/resource device that, as indicated in Fig. 1, communicates with the network 110));
receiving a selection of the indicator
([0189] - The user accepts the notification request at block B410); and

([0189] –If the user accepts the notification request at block B410, the process then moves to block B412a, where live video data is displayed on the user's client device 114
([0189] indicates when the user at the client device selects to accept the request to receive the video resource information, the video resource information is received from the doorbell 130/resource device and displayed on the user’s client device 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, in view of deCharms, and further in view of Siminoff, which includes sending information to members of a network, to include Siminoff’s teaching of sending emergency-related information from members of a network to members of a different network, for the benefit of allowing the user surveillance from the perspective of the resource device (the doorbell) (see [0189]).

Regarding claim 36, Ferguson teaches 
a User Equipment, comprising (Fig. 5 – UE 500 includes) 
a memory
(Fig. 5 – memory), 

([0034] - Safety network
[0119] – A wireless or other network i/o unit 570 for connecting electrically, optically or wirelessly to the Internet or other network), 
the UE indicating a user a member of at least one safety-oriented and location-based network, and the safety-oriented and location-based network being associated with a location
([0034] - One or more members of a safety network will be provided the location of a device which has had its panic button activated or which has called an emergency telephone number
([0034] indicates a device of a member of the safety network receives location)), 
the controller being configured to: 
receive safety-related information associated with the safety-oriented and location-based network from a second member of the safety-oriented and location-based network associated with a resource device (RD) associated with the safety oriented and location based network
([0034] - One or more members of a safety network will be provided the location of a device which has had its panic button activated or which has called an emergency telephone number
[0054] - Following actuation of a panic button an emergency escalation procedure may occur in conjunction with other tasks as follows. If available, video streaming from the wireless device is immediately initiated and send via wireless or other indications network to one or more members of the safety network
([0034 and 0054] indicate a device of a member of a network receives location and other information related to a safety network from a device of another member of the safety network, where the device includes video resources to make the safety information available from the second to the first member of the safety network), 
wherein the resource device (RD) is configured to be an active device and/or a passive device, the safety-related information comprising a text description
([0035] - One or more members of a safety network may be notified or contacted and communicatively connected to each other and/or the user of the device in a two-way, broadcast, or multiparty communication, for example, by Internet chat, group e-mail, SMS or other text-based message
[0054] - Following actuation of a panic button an emergency escalation procedure may occur
([0054] indicates the device of the another member of the safety network is activated, where, as indicated in [0035], the safety information is sent via text)); 
display the safety-related information
([0075] - Any visual, audio, or tactile displays of threat information may be updated in real time and presented to an end-user or a subscriber on a wireless device
([0075] indicates the safety (threat) information is presented/displayed));
receive a selection of a user alert action
([0033] – Actuation of a panic button
([0033] indicates panic button activates an alert)); and
execute the user alert action, wherein the user alert action is one taken from the group comprising sending an alert and posting a notification through a transmission to at least one other member of the safety-oriented and location-based network
([0031] - When a panic button is pushed on a wireless device a pre-designated individual or individuals such as friends, family, and neighbors will be notified within a default or configurable interval
([0031] indicates alert sent when panic button pressed)
[0035] - One or more members of a safety network may be notified or contacted and communicatively connected to each other and/or the user of the device in a two-way, broadcast, or multiparty communication, for example, by Internet chat, group e-mail, SMS or other text-based message
([0035] indicates notification sent to members of the safety network)), 

([0031] - When a panic button is pushed on a wireless device a pre-designated individual or individuals such as friends, family, and neighbors will be notified within a default or configurable interval
 [0033] – Upon actuation of a panic button, a call is not connected, but data configured on the telecommunications device is sent through one or more telecommunications networks to one or more members of a safety network
([0033] indicates user members are members of a safety network that is one of one or more telecommunications networks)) and 
wherein the controller is further configured to:
receive safety-related information associated with the second safety-oriented and location-based network from a member of the second safety-oriented and location-based network
([0033] – Upon actuation of a panic button, a call is not connected, but data configured on the telecommunications device is sent through one or more telecommunications networks to one or more members of a safety network
([0033] indicates the user members that are members of a safety network that is one of one or more telecommunications networks receives the safety information from the other member at the panic device through the one of one or more telecommunications networks));
display the safety-related information associated with the second safety-oriented and location-based network
([0088] - The central repository may include one or more of text based messages such as SMS or e-mail sent from the activated wireless device, GPS location at which the panic button was activated, location of the activated wireless device, information entered by stakeholders via the webpage or other medium, escalation information, and video, still images, and/or audio sent from the wireless device over one or more networks.  Such information may be displayed
(The safety information sent over the one or more networks is displayed)); and
to transmit the user alert action to at least one other member of the safety-oriented and location-based network and/or the second safety-oriented and location-based network
([0033] – Upon actuation of a panic button, a call is not connected, but data configured on the telecommunications device is sent through one or more telecommunications networks to one or more members of a safety network
([0033] indicates the panic button alert is transmitted to the user members that are members of a safety network that is one of one or more telecommunications networks)).
Ferguson does not teach
provide access rights to the User Equipment for receiving data from the resource device RD and controlling the operations of the resource device RD, the User Equipment thereby being connected either directly or indirectly with the resource device RD;
receive a selection of the RD being associated with a member of a different network, wherein UE is another member of the different network, and in response thereto receive data from the RD and display the data of the RD; 
provide at least one selectable user alert action, wherein at least one user alert action is based on the received data of the RD.
	In the same field of endeavor, deCharms teaches the limitations not taught by Ferguson, including
provide access rights to the User Equipment for receiving data from the resource device RD and controlling the operations of the resource device RD, the User Equipment thereby being connected either directly or indirectly with the resource device RD
([0005] - Receiving, at a computing device and from a responder computing device, instructions to perform one or more operations, determining whether the emergency responder computing device is permitted to remotely control operation of the computing device, and performing, based on the determining, operations that include one or more of: initiating a two-way audiovisual communication session with another computing device, activating/deactivating one or more devices (camera, microphone, audio volume, light), recording video, taking a picture, playing an alarm, playing a pre-recorded message, and outputting image/audio/video (BA))
([0005] indicates when the emergency responder computing device is permitted to remotely control operation of the computing device, the emergency responder computing device performs operations that include controlling the computing device through one or more of the initiating of the two-way audiovisual communication session with the computing device and activating/deactivating one or more devices (camera, microphone, audio volume, light), which use resources for recording video, taking a picture, playing an alarm, playing a pre-recorded message, and outputting image/audio/video (BA))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, which includes sending information to members of a network, to include deCharms’ teaching of permitting an emergency responder computing device to remotely control operation of the computing device, for the benefit of allowing the responder to help facilitate a secure outcome for the user (see [0004]).
	Ferguson, in view of deCharms, does not teach
receive a selection of the RD being associated with a member of a different network, wherein UE is another member of the different network, and in response thereto receive data from the RD and display the data of the RD; 

In the same field of endeavor, Siminoff teaches the limitations not taught by Ferguson, in view of deCharms, including
receive a selection of the RD being associated with a member of a different network, wherein UE is another member of the different network, and in response thereto receive data from the RD and display the data of the RD
([0189] – The network device may connect the doorbell 130 to the user's client device 114 through the user's network 110 and the network 112.  Video data captured by the doorbell 130 may be streamed to the user's client device 114.  Video data is displayed on the user's client device 114
([0189] indicates doorbell 130 selected for reception of video resource data for display at user’s client device, where the doorbell 130/resource device streams the video resource data through a network 110 and a different network 112));
provide at least one selectable user alert action, wherein at least one user alert action is based on the received data of the RD
([0189] – The user may receive a notification prompting the user to either accept or deny/ignore the request. If the request is denied or ignored, then at block B412b video data may be recorded and stored at a cloud server.  If the user accepts the notification request at block B410, the process then moves to block B412a, where live video data is displayed on the user's client device 114, thereby allowing the user surveillance from the perspective of the doorbell 130
([0189] indicates the user at the client device may select to either accept or deny/ignore the request to receive the video resource information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, in view of deCharms, which includes sending information to members of a network, to include Siminoff’s teaching of sending emergency-related information from members of a network to members of a different network, for the benefit of allowing the user surveillance from the perspective of the resource device (the doorbell) (see [0189]).

Regarding claim 37, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson further teaches
a computer-readable medium carrying computer instructions that when loaded into and executed by a controller of a UE enables the UE to implement the method according to claim 27
([0118] - The processor and all or portions of the software may reside on a mobile device
[0119] - Each of the software programs described herein may be stored in a computer usable medium, such as a memory, a hard disk drive, a solid-state memory or drive, a CD ROM or DVD or on a database or any other type of memory including memory accessible over a network).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 
(JP 2013135392).
Regarding claim 29, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson, in view of deCharms, and further in view of Siminoff, does not teach
wherein the method further comprises comparing an area code (CC-I) of the UE to an area code (CC-2) of the safety-oriented and location-based network
In the same field of endeavor, Kimura teaches the limitations not taught by Ferguson, in view of deCharms, and further in view of Siminoff, including
wherein the method further comprises comparing an area code (CC-I) of the UE to an area code (CC-2) of the safety-oriented and location-based network
(Page 6 of 12, 8th Paragraph - The call control server SV reads the emergency call area code “35353” corresponding to the extension number “300” from the location information management table 274, and sends the INVITE message on which the emergency call area code “35353” is superimposed to the IP network. 1 to the carrier exchange server CSV (FIG. 11 (4)).
  Page 6 of 12, 9th Paragraph - Based on the emergency call area code included in the INVITE message, the carrier exchange server CSV identifies the location information of the caller as “B area” and transfers the INVITE message to the emergency call reception destination in “B area”, for example. At the same time, the carrier exchange server CSV returns 180 Ringing indicating that the incoming call notification is performed to the call control server SV (FIG. 11 (5)).
(Page 6 of 12, 8th Paragraph indicates the emergency call area code is used to identify a particular reception destination of the caller, when superimposed to/compared to the IP network, as “B area”, where, as indicated in Page 6 of 12, 9th Paragraph, the emergency call area code is also used to transfer the emergency call reception destination to the “B area”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, in view of deCharms, and further in view of Siminoff, which includes sending information to members of a network, to include Kimura’s teaching of comparing an emergency call area code to the IP network during the emergency call over the IP network, for the benefit of forming a communication link based on a peer-to-peer connection between the IP telephone terminal as a source and an emergency call reception destination in the location of the caller, and, thereafter, transmitting and receiving RTP packets are to enable a call (see Page 7 of 12, 1st Paragraph).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 
Ferguson, in view of deCharms, and further in view of Siminoff, and further in view of Parra (US PG Publication 2015/0264006).
Regarding claim 31, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson, in view of deCharms, and further in view of Siminoff, does not teach

In the same field of endeavor, Parra teaches the limitations not taught by Ferguson, in view of deCharms, and further in view of Siminoff, including
	wherein the method further comprises enabling a UE to be an administrator of a safety-oriented and location-based network, and enabling the administrator to assign memberships to other UEs
([0071] - The moment created by a user is kept private, by default.  The user can share the moment publicly and/or with another user in its friend list, and/or any combination of all of the options.  The user may also select a group of members that have been assigned by the user to share the moment
[0104] - The present system and method may be used in reporting an emergency, such as a 911 reporting.  A user, who happens to pass an accident, may create a moment with content, such as a textual description, a picture, a video, or a tweet, and a special tag, which may be determined by the network that automatically makes that moment public)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, in view of deCharms, and further in view of Siminoff, which includes sending information to members of a network, to include Parra’s teaching of sending emergency-related information to members of a network, based on a member assigning users as members, for the benefit of allowing the creator of the moment to maintain control of each moment .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over 
Ferguson, in view of deCharms, and further in view of Siminoff, and further in view of Scott, et al (US PG Publication 2010/0190468), hereafter Scott.

Regarding claim 35, Ferguson, in view of deCharms, and further in view of Siminoff, teaches the method according to claim 27.
Ferguson, in view of deCharms, and further in view of Siminoff, does not teach
wherein the method further comprises: comparing a language indicator of the safety-related information to a language indicator of the UE and if the languages indicated differ, enabling a translation of the safety-related information to the language according to the language indicator of the UE.
In the same field of endeavor, Scott teaches the limitations not taught by Ferguson, in view of deCharms, and further in view of Siminoff, including
wherein the method further comprises: comparing a language indicator of the safety-related information to a language indicator of the UE and if the languages indicated differ, enabling a translation of the safety-related information to the language according to the language indicator of the UE
([0047] - The language used to present the emergency information can be dynamically updated based on the current location of the device.  The device can use GPS, radiolocation, cell tower ID or any other location-determining means to determine its current location.  The device can then compare its location to a geographical information database to determine the language spoken by the local population in the country, region or city corresponding to the current location of the device.  The device can then automatically translate the emergency information into the local language.  For example, if the device detects that it is in Italy, then the device in this particular implementation will translate the stored emergency information into Italian so that a first responder will be able to fully comprehend the emergency information stored in the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson, in view of deCharms, and further in view of Siminoff, which includes sending information to members of a network, to include Scott’s teaching of sending emergency-related information to members of a network, based on a comparison of a location indicator of a mobile device language, for the benefit of ensuring that the most geographically relevant emergency information is presented to a first responder (see [0046]).


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebenezer (US PG Publication 2013/0050480) teaches video sharing of emergency information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361, Ferguson teaches the examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904, Ferguson teaches the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641